       Case 2:20-cv-00309 Document 1 Filed 06/19/20 Page 1 of 8 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION


                                                 )
SODEXO OPERATIONS, LLC                           )    Case No.
                                                 )
               Plaintiff,                        )
                                                 )    COMPLAINT
       v.                                        )
                                                 )    JURY TRIAL DEMANDED
VIRGINIA AQUARIUM & MARINE                       )
SCIENCE CENTER FOUNDATION, INC.,                 )
                                                 )
               Defendant.                        )
                                                 )


       Plaintiff Sodexo Operations, LLC (“Sodexo”), pursuant to Fed. R. Civ. P. 3 and 8(a), for

its Complaint against Defendant Virginia Aquarium & Marine Science Center Foundation (the

“Foundation”), states and alleges as follows:

                                       INTRODUCTION

       This action arises out of a Food Service Agreement, dated July 1, 2017 and subsequently

amended (the “Agreement,” attached hereto as Exhibit A), between Sodexo and the Foundation,

whereby Sodexo managed and operated the Foundation’s food service operation on campus at

the Virginia Aquarium. When the COVID-19 pandemic struck, the City of Virginia Beach

announced on March 15, 2020, that it was closing all recreation centers, libraries, and the

Virginia Aquarium. Shortly thereafter, Virginia Governor Ralph Northam issued a series of

executive orders, closing non-essential businesses and advising Virginians to stay home as much

as possible. As a result, the Virginia Aquarium has been closed to the public since March 16,

2020, rendering it impossible for Sodexo to provide any services to the Foundation, through no

fault of its own. Fortunately, the Parties were prescient enough to specifically include a Force

Majeure clause in the Agreement, which contemplated a situation where an “act of God”—like a
      Case 2:20-cv-00309 Document 1 Filed 06/19/20 Page 2 of 8 PageID# 2




pandemic—or “governmental policy,” like the City of Virginia Beach’s directive and Governor

Northam’s orders, prevented performance. The Parties even went a step further, and chose to

include a Suspension of Services clause, permitting either party to terminate the Agreement if

such a “force majeure” arose and caused services to suspend for more than 30 days. After a 46

day suspension of services, on May 1, 2020, Sodexo notified the Foundation that it was

exercising its right to terminate the Agreement, triggering the Foundation’s contractual

obligation to reimburse Sodexo for the unamortized portion of capital investments Sodexo had

made to the Foundation (May 1, 2020 Termination Letter attached hereto as Exhibit B). Despite

Sodexo’s full performance under the Agreement, the Foundation refuses to pay amounts owed to

Sodexo, in direct breach of its terms. The Foundation’s bad faith refusal to pay and willful

violation of the Agreement have caused hundreds of thousands of dollars in damages to Sodexo.

                                            PARTIES

1.     Sodexo is a Delaware limited liability company with its principal place of business at

       9801 Washingtonian Boulevard, Gaithersburg, Maryland 20878. The sole member of

       Sodexo Operations, LLC is Sodexo, Inc., a Delaware corporation with its principal place

       of business at 9801 Washingtonian Boulevard, Gaithersburg, Maryland 20878.

2.     Upon information and belief, the Foundation is a Virginia non-profit corporation, with its

       principal place of business at 717 General Booth Boulevard, Virginia Beach, Virginia

       23451.

                                JURISDICTION AND VENUE

3.     This Court has subject matter jurisdiction over this action under 28 USC § 1332, because

       the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

       costs, and is between citizens of different states.




                                                  2
      Case 2:20-cv-00309 Document 1 Filed 06/19/20 Page 3 of 8 PageID# 3




4.    This Court has personal jurisdiction over the Foundation because the Foundation is a

      citizen of Virginia.

5.    Venue is proper in this District, pursuant to 28 U.S.C. § 1391, because the Foundation is

      subject to personal jurisdiction in this State. In addition, courts in Virginia have a

      substantial interest in providing a forum for the enforcement of contracts entered into in

      Virginia.

6.    Venue is proper in the Norfolk Division, as the conduct giving rise to this dispute

      occurred in Virginia Beach, Virginia.

                                           FACTS

                                      The Agreement

7.    On July 1, 2017, Sodexo and the Foundation entered into the Agreement for the provision

      of food services by Sodexo to the Foundation, on campus at the Virginia Aquarium.

8.    The term of the original Agreement was ten (10) years commencing on July 1, 2017 and

      continuing through June 30, 2027. On May 21, 2019, the Parties executed an Amendment

      to the Agreement.

9.    Section IV of the Agreement, Capital Investments, provides that Sodexo will make a

      Capital Investment of no more than five hundred seventy-five thousand dollars

      ($575,000) to the Foundation, to be paid in Years 1, 3, and 6 of the Agreement.

10.   Section IV(e) provides:
             Amortization of Capital Investments shall be by straight-line method over
             the term of this Agreement. In the event of early termination of this
             Agreement, except for termination for convenience by Sodexo, the
             Foundation shall reimburse Sodexo for the unamortized portion of the
             Capital Investments remaining at the time of such termination.
11.   Section XXVI, Force Majeure, provides:
             Neither party shall be obligated to perform any non-monetary act required
             hereunder and neither party shall be deemed to be in default if its
             performance is prevented by fire, earthquake, flood, act of God, riot, civil


                                              3
      Case 2:20-cv-00309 Document 1 Filed 06/19/20 Page 4 of 8 PageID# 4



              commotion, or other occurrence of condition of a like nature, or by any
              law or act of any public or military authority resulting in the existence of
              economic controls, riot, hostilities, war, terrorism, or governmental policy.

(emphasis added).
12.    Section XXXI, Suspension of Services, refers specifically to suspensions caused by force

       majeure. Section XXXI(a) provides:
              In addition to any suspension of services causes as provided in Section
              XXV or XXVI, Services may be suspended for a limited period of time as
              set forth below, without liability of either party to the other, when either
              party determines that it is impractical to carry on such Services by reason
              of a labor dispute involving Sodexo, or for other reasons that the parties
              agree are beyond the control of either party. If any suspension of Services
              because of a labor dispute continues for more than forty-eight (48) hours,
              the Foundation shall have the right, without incurring any liability to
              Sodexo (except as otherwise provided under this Agreement), to take
              whatever action it may in its sole discretion deem necessary or appropriate
              in order to resume serving food and beverages, and the Foundation may
              take such action as it deems necessary or appropriate to operate the
              Foodservice Areas used by Sodexo and to make them available to patrons
              and staff of the Aquarium.

(emphasis added).
13.    Section XXXI(b) provides that, in the event that any suspension contemplated by Section

       XXXI(a) continues for longer than thirty (30) days, “either party may then, upon written

       notice to the other, terminate this Agreement. Upon such termination, the provisions of

       subsections (c) through (i) of Section XVII (Termination and Remedies) shall apply.”

14.    Section XXVII(d), Repayment of Capital Investment, provides:
              Except in the event of termination by Sodexo for convenience, the
              Foundation shall be responsible for the repayment to Sodexo of that
              portion of the Capital Investment made by Sodexo pursuant to Section IV
              as remains unamortized as of the date of termination. Any funds remaining
              in the Advertisement and Promotion Funds shall be retained by the
              Foundation.
                 The Virginia Aquarium is Closed by Governmental Policy

15.    On March 16, 2020, the City of Virginia Beach closed all recreation centers, libraries,

       and the Virginia Aquarium, to reduce the spread of COVID-19.


                                               4
      Case 2:20-cv-00309 Document 1 Filed 06/19/20 Page 5 of 8 PageID# 5




16.   On March 24, 2020, Governor Ralph Northam issued Executive Order 53, Temporary

      Restrictions on Restaurants, Recreational Entertainment, Gathering, Non-essential

      Retails Businesses, and Closure of K-12 Schools Due to Novel Coronavirus (COVID-19).

      The order mandated the closure of all non-essential businesses, including aquariums, as

      of 11:59pm on March 24, 2020, until April 23, 2020.

17.   On March 30, 2020, Governor Northam issued Executive Order 55, Temporary Stay at

      Home Order Due to Novel Coronavirus (COVID-19). The order directed all Virginians to

      stay home except in extremely limited circumstances.

18.   Per the City of Virginia Beach’s directive and the Governor’s subsequent executive

      orders, the Foundation closed the Virginia Aquarium, and Sodexo stopped providing

      services, on March 16, 2020.

                        Sodexo Properly Terminates the Agreement

19.   As of May 1, 2020, Sodexo’s services at the Aquarium had been suspended for 46 days.

20.   On May 1, 2020, Sodexo, via letter and in accordance with the Agreement’s notice

      requirements, notified the Foundation that, pursuant to Sections XXXI and XXVI of the

      Agreement, together concerning suspension of services due to force majeure, Sodexo was

      exercising its contractual right to terminate the Agreement. In the same letter, Sodexo

      offered to assist the Foundation with finding and transitioning to a new service provider.

                      The Foundation Refuses to Pay Amounts Owed

21.   Per Sections IV(e) and XXVII(d) of the Agreement, all unamortized amounts of

      Sodexo’s capital investment “shall be” reimbursed by the Foundation to Sodexo upon

      termination of the Agreement.




                                               5
      Case 2:20-cv-00309 Document 1 Filed 06/19/20 Page 6 of 8 PageID# 6




22.   Over the course of the Agreement, Sodexo made capital investments to the Foundation,

      which were used, per the Agreement, to procure certain equipment and make

      improvements to the Foundation’s food service operations.

23.   At the time of termination, the total amount of Sodexo’s investment that remained

      unamortized was $363,645.42.

24.   Since that date, Sodexo has removed all removable assets from the Foundation. The

      remaining unamortized amount due to Sodexo is $292,250.15.

25.   Despite numerous written and oral communications, the Foundation has refused to

      reimburse Sodexo for the unamortized investment, in material breach of the Agreement.

                               FIRST CAUSE OF ACTION
                                  (Breach of Contract)
26.   Sodexo incorporates by reference the allegations in the previous paragraphs.

27.   The Agreement is a binding contract supported by consideration.

28.   Sodexo has performed under the Agreement.

29.   Per Sections IV(e) and XXVII(d) of the Agreement, the Foundation agreed to reimburse

      Sodexo for any unamortized portion of the Capital Investment remaining at the time of

      termination.

30.   Sodexo properly terminated the Agreement on May 1, 2020.

31.   The Foundation has refused to reimburse Sodexo for the unamortized portion of the

      Capital Investment, in material breach of the Agreement.

32.   As a direct and proximate result of the Foundation’s material breaches, Sodexo has

      suffered and will continue to suffer harm and monetary damages.

                             SECOND CAUSE OF ACTION
            (Breach of the Implied Covenant of Good Faith and Fair Dealing)
33.   Sodexo incorporates by reference the allegations in the previous paragraphs.




                                              6
      Case 2:20-cv-00309 Document 1 Filed 06/19/20 Page 7 of 8 PageID# 7




34.   The Agreement is a binding contract supported by consideration.

35.   Sodexo has performed under the Agreement, and justifiably expected that the Foundation

      would comply with its terms, including Sections IV(e) and XXVII(d).

36.   The Foundation’s bad faith conduct in refusing to pay amounts owed under the

      Agreement has deprived Sodexo of the benefits of the Agreement, in violation of the

      implied covenant of good faith and fair dealing.

37.   As a direct and proximate result of the Foundation’s material breaches, Sodexo has

      suffered and will continue to suffer harm and monetary damages.

                               THIRD CAUSE OF ACTION
                                  (Unjust Enrichment)
38.   Sodexo incorporates by reference the allegations in the previous paragraphs.

39.   Sodexo conferred a benefit upon the Foundation by making a capital investment to the

      Foundation, with the expectation that the Foundation would repay that investment.

40.   The Foundation knew that Sodexo conferred this benefit upon the Foundation, and

      accepted the capital investment, knowing that Sodexo expected repayment of the

      investment.

41.   The Foundation has received and retained the benefit of all services rendered by Sodexo,

      as well as the investment made by Sodexo.

42.   The Foundation’s failure to reimburse Sodexo for the unamortized portion of its

      investment has resulted in an inequity to Sodexo, and the unjust enrichment of the

      Foundation.

                                  PRAYER FOR RELIEF

      WHEREFORE, Sodexo respectfully requests that this Court:

      A.     Enter Judgment in favor of Sodexo on all claims set forth above.




                                              7
       Case 2:20-cv-00309 Document 1 Filed 06/19/20 Page 8 of 8 PageID# 8




        B.      Award Sodexo damages including, but not limited to, expectation damages and

consequential damages in an amount to be determined against the Foundation, with pre- and

post-judgment interest.

        C.      Award Sodexo its reasonable attorneys’ fees and costs.

        D.      Award Sodexo such further damages and equitable relief as are just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Sodexo requests trial by jury

in this action of all issues so triable.


        Dated this 19th day of June, 2020.

                                             SODEXO OPERATIONS, LLC,
                                             Plaintiff

                                             By s/ Wendy C. McGraw
                                                Wendy C. McGraw (VA Bar No. 37880)
                                                Hunton Andrews Kurth LLP
                                                500 East Main Street, Suite 1301
                                                Norfolk, VA 23510
                                                (757) 640-5300
                                                (757) 625-7720 (facsimile)
                                                wmcgraw@huntonak.com
                                                and
                                                Timothy J. Fazio (pro hac vice forthcoming)
                                                Katharine A. Dennis (pro hac vice forthcoming)
                                                Hunton Andrews Kurth LLP
                                                60 State Street
                                                Suite 2400
                                                Boston, Massachusetts 02109
                                                (617) 648-2800
                                                tfazio@huntonak.com
                                                kdennis@hutonak.com




                                                 8
